 

Case 5:19-cv-00659-FB Document 20 Filed 01/13/20 Page 1 of 1

 

UNITED STATES DISTRICT COURT
JEANNETTE J. CLACK WESTERN DISTRICT OF TEXAS Puivie J. DEVLIN
CLERK OF COURT 727 East Cesar E. Chavez Bivd., Suite A500 Crier DEPUTY
San Antonio, Texas 78206

January 13, 2020

Tristan C. Robinson
1095 Evergreen Circle, #200
The Woodlands, Texas 77380

RE: Civil Case No. SA-19-CV-659-FB
Malibu Media, LLC v. Eric Bauereis
Dear Counsel:

Our records indicate you are not admitted to practice in this Court. The Western District
of Texas Local Court Rule AT-1(f)(1) states:

In General: An attorney who is licensed by the highest
court of a state or another federal district court, but who
is not admitted to practice before this court, may
represent a party in this court pro hac vice only by
permission of the judge presiding. Unless excused by
the judge presiding, an attorney is ordinarily required to
apply for admission to the bar of this court.

If you are representing a party, please submit a Motion requesting the Court's
permission to appear in the above captioned case. If you wish to file an application to
be admitted in the Western District of Texas, the application forms and the Local Rules
for the Western District of Texas are available on our website www.txwd.uscourts.gov.
If you are an attorney who maintains his or her office outside the Western District of
Texas, the Judge may require you to designate local counsel. (Local Rule AT-2).

If you have any questions do not hesitate to contact our office.

Sincerely, 37°
JEANNETTE: cua cl

0

 
     

 

cc: all counsel
